Citation Nr: 0524958	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for exotropia.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

In November 1998, the veteran filed a claim of entitlement to 
service connection for exotropia.  A May 1999 rating decision 
denied the claim.  The veteran disagreed with the May 1999 
rating decision and initiated this appeal.  The appeal was 
perfected by the veteran's timely filing of his substantive 
appeal in June 2000.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in April 2002.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

Following the April 2002 hearing, the Board requested an 
additional VA eye examination under the authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 
C.F.R. § 19.9(a)(2) (2002)].  This examination was conducted 
in November 2002.  The regulation which granted the Board the 
authority to engage in initial development of an evidentiary 
record was subsequently rendered invalid, however.  The Board 
accordingly remanded the case to the RO in July 2003 so that 
the claim could be readjudicated in light of additional 
evidence which had been obtained.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs 327 F.3d 1339 (Fed. Cir. 2003) [absent a waiver, the 
Board may not adjudicate a claim based on evidence which has 
not been previously considered by the RO.]

The Board again remanded the case in January 2005 for the 
purpose of ensuring compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pursuant to the Board's 
request, a VCAA notice letter was sent to the veteran later 
that same month.  Following this action, the RO again denied 
the claim in an August 2005 supplemental statement of the 
case (SSOC).  The case is now once again before the Board.

Issues not on appeal

In a July 2002 decision, the Board denied the veteran's 
increased rating claims for left shoulder and knee 
disabilities.  The Board also increased the disability rating 
assigned for the veteran's gastroesophageal reflux disease 
(GERD) to 10 percent.  Additionally, separate 10 percent 
ratings were assigned for right knee instability and 
arthritis.  Those issues have therefore been resolved by the 
Board and will be discussed no further herein.  See 38 C.F.R. 
§ 20.1100 (2004).


FINDING OF FACT

The evidence of record indicates that the veteran's exotropia 
is related to his period of active duty.  


CONCLUSION OF LAW

Service connection for exotropia is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for exotropia.  
Exotropia (also called exophoria or strabismus) is deviation 
of the visual axis of one eye away from the other, of less 
than 20 degrees.  Dorland's Illustrated Medical Dictionary 
596 (27th ed. 1988). 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of VCAA 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002)].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2000 statement of the case (SOC) and the 
March 2002, October 2003, and August 2005 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, following the Board's January 2005 
remand, a letter was sent to the veteran later that same 
month, which was specifically intended to address the 
requirements of the VCAA.  The January 2005 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show that "[y]ou 
had an injury in military service, or a disease that began in 
or was made worse during military service, or there was an 
event in service that caused an injury or disease;" "a 
current physical or mental disability;" and "a relationship 
between your disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the January 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  The veteran 
was also notified that VA would assist him "by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2005 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your appeal, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in May 1999.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such action was a 
practical and legal impossibility because the initial 
adjudication of the claim in May 1999 predated the enactment 
of the VCAA in November 2000.  VA's General Counsel has 
determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and a SSOC 
was provided to the veteran in August 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned VLJ in April 2002.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Certain disabilities, including refractive errors of the eye, 
are deemed to be congenital or developmental abnormalities 
and are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2004).

Factual Background

Service medical records fail to note an eye disability of any 
kind on induction into service.  Treatment records beginning 
in December 1985, however, reveal multiple diagnoses of 
exotropia, a condition which the veteran reported had its 
onset in early childhood.  Two surgeries to correct this 
condition were performed in July and December 1988.  The 
remainder of the service medical records continue to show 
continued complaint and treatment for exotropia, including as 
late as July 1998.

The veteran left military service in October 1998.  He 
immediately filed a claim for service connection for an eye 
disability.  A VA examination conducted shortly after 
discharge in January 1999 again right residual exotropia with 
diplopia.  

On further VA examination in November 2002, the examiner 
again rendered a diagnosis of right exotropia, referring to 
the condition as "constant" in nature.  The examiner also 
concluded that "[i]f this condition was present prior to 
entering the service and [sic] I could not elicit diplopia in 
the primary gaze during the course of the examination except 
for the diplopic Goldman visual field, I would say this is 
likely to be Non-Service Connected."

Analysis

The veteran is seeking service connection for exotropia.  As 
noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability; and (3) medical 
nexus.  See Hickson, supra.

In the instant case, the record contains multiple diagnoses 
of exotropia.  Hickson element (1) has clearly been 
satisfied.

With respect to Hickson element (2), disease or injury in 
service, the Board notes that the claim has been denied by 
the RO on the grounds that the veteran's exotropia existed 
prior to service and was not aggravated by service.  Other 
denials specifically concluded that the veteran's diplopia is 
congenital in nature and was not aggravated by service.  

The Board notes that there is no report of an eye disability 
of any kind, including exotropia, on the veteran's induction 
examination.  The presumption of soundness is therefore 
applicable to this case.  See 38 U.S.C.A. § 1111 (West 2002); 
see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
38 C.F.R. § 3.304(b) (2004).  

As noted in the law and regulations section above, to 
overcome the presumption of soundness, VA must show by clear 
and unmistakable (i.e. undebatable) evidence that the 
veteran's exotropia preexisted service.  See Wagner and 
Cotant, both supra.  

The primary evidence relied upon to overcome the presumption 
in the RO denials has consisted mainly of statements made by 
the veteran contained in the service medical records whereby 
he reported that his exotropia had its onset during 
childhood.  These statements were subsequently repeated by 
medical professionals both during and after service.  After 
reviewing this evidence, the Board finds that such self-
reported lay statements are insufficient to overcome the 
presumption of soundness.  The Court has held on multiple 
occasions that lay statements by a veteran concerning a 
preexisting condition, alone, are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) [recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners]; Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) [a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service]; Crowe v. Brown, 7 Vet. App. 238 (1995) 
[supporting medical evidence is needed to establish the 
presence of a preexisting condition]; see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) [the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional].  That the veteran's 
statements regarding childhood onset of eye disease were 
repeated by various physicians is of no consequence.  See 
Gahman and Leshore, both supra.

To the extent the veteran's claim was previously denied on 
the basis that exotropia is a congenital defect that was not 
aggravated by service, the Board notes that none of the 
medical evidence of record has specifically characterized the 
veteran's exotropia as congenital or developmental in nature.  
It appears that the RO made this determination by exercising 
its own independent judgment to resolve a medical question.  
Such action is clearly prohibited by a myriad of Court 
decisions.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

VA has therefore not overcome the "onerous" burden 
necessary to rebut the presumption of soundness.  The 
veteran's in-service treatment and diagnosis of exotropia is 
therefore sufficient to satisfy Hickson element (2).

Turning next to Hickson element (3), medical nexus, the Board 
finds that chronicity and continuity of symptomatology has 
been demonstrated within the meaning of 38 C.F.R. § 3.303(b) 
(2004).  That is, the veteran has routinely and continuously 
been treated for exotropia and its related symptoms from the 
time the condition was first diagnosed in 1985 until the 
present.  Indeed, he filed his initial claim for service 
connection immediately upon leaving service in October 1998.  
Because the disease was first diagnosed during the veteran's 
military service and has persisted to the present day, 
Hickson element (3) has been satisfied based on the 
continuity provisions of 38 C.F.R. § 3.303(b) (2004).  

In reaching this conclusion, the Board has considered the 
statement of the November 2002 VA examiner that "[i]f this 
condition was present prior to entering the service and [sic] 
I could not elicit diplopia in the primary gaze during the 
course of the examination except for the diplopic Goldman 
visual field, I would say this is likely to be Non-Service 
Connected."  Although the RO relied heavily on this opinion 
in denying the claim, the obvious gramatical errors contained 
therein make the examiner's conclusion both unclear and 
nonsensical.  Moreover, to the extent that such statement was 
meant to be a negative nexus opinion, it was unaccompanied by 
any cogent analysis of the claims file or the pertinent 
medical history.  It thus cannot serve as a basis upon which 
to deny the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) [bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are of no probative value]; see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication on the merits].  

Perhaps the most significant statement made by the November 
2002 VA examiner was his characterization of the veteran's 
exotropia as "constant" in nature.  Such characterization 
is congruent with the remainder of the medical evidence of 
record, which shows that the veteran's exotropia has 
persisted since the initial diagnosis of the condition in 
1985, while the veteran was still serving on active duty.  

In short, each of the three Hickson elements has been 
satisfied, and the veteran's claim must be granted.  The 
benefit sought on appeal is accordingly allowed. 


ORDER

Service connection for exotropia is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


